UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 HAMPSTEAD GLOBAL, LLC,                             Case No. 19-22721-rdd

                         Debtor.

                     ORDER APPROVING SETTLEMENT AGREEMENT
                         AND DISMISSING CHAPTER 11 CASE

          Upon the Debtor’s motion to approve the Settlement Agreement annexed thereto, pursuant

to Rule 9019, and dismiss this chapter 11 case, pursuant to Bankruptcy Code section 1112 and in

accordance with the Settlement Agreement; and the Court having found that approval of the

Settlement Agreement is fair and equitable and in the estate’s best interest, and that cause exists to

dismiss this chapter 11 case; and due and proper notice of the hearing on the motion having been

given, pursuant to Rule 2002; and upon the record of the hearing on the motion; now, therefore, it

is hereby:

          ORDERED, that the motion is granted as provided herein; and it is further

          ORDERED, that the Settlement Agreement is hereby approved, pursuant to Rule 9019;

and it is further

          ORDERED, that this chapter 11 case is hereby dismissed, pursuant to section 1112, without

prejudice to any party moving to re-open this case pursuant to Bankruptcy Code section 350(b)

and Rule 5010; and it is further

          ORDERED, that the Debtor is prohibited from re-filing another bankruptcy case under

chapter 11 or 7 of the Bankruptcy Code prior to completion of payments under the Settlement

Agreement; and it is further
         ORDERED, that notwithstanding dismissal of this chapter 11 case, this Court shall retain

jurisdiction over all matters concerning the enforcement, implementation or interpretation of the

Settlement Agreement.


Dated:                 , 2020

                                                     Hon. Robert D. Drain
                                                     United States Bankruptcy Judge
